 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert G. Shearer d/b/a George C. Shearer Exhibi-tors Delivery Service and/or Air Parcel Deliv-ery Service, Inc. and General Teamsters, Chauf-feurs and Helpers Local 249, affiliated with In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 6-CA-11279June 30, 1982SUPPLEMENTAL DECISION ANDORDERBy Chairman Van de Water and MembersJenkins and HunterOn March 5, 1982, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding.' Thereafter, Respondent filed ex-ceptions, and the General Counsel filed limitedcross-exceptions and a brief in support thereof andin opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions3 of the Administrative Law Judge.I The Board's original Decision and Order herein is reported at 246NLRB 416 (1979).' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find Respondent's allegations of bias and prejudice on the partof the Administrative Law Judge to be without merit. Upon full consid-eration of the record, we perceive no evidence that the AdministrativeLaw Judge prejudged the case in any way.In his Decision, the Administrative Law Judge inadvertently statedthat George Shearer, rather than Robert Shearer, appeared at a hearingconducted by the Pennsylvania Utility Commission on March 27, 1978.He also stated that the facilities of the two companies at Moon ClintonRoad and at McGlaughlin Run Road are at the same location, when infact they are on adjacent streets. We hereby correct these inadvertenterrors.The Administrative Law Judge failed to include in his Decision a rec-ommended Order. We herein include an Order encompassing his findingsas to Respondent's backpay liability.We disavow the Administrative Law Judge's statement that the fourdrivers were discharged either because they refused to become owner-operators or because they could not afford to do so. In Robert G. Shearerd/b/a George C. Shearer Exhibitors Delivery Service, 246 NLRB 416(1979), enfd. 636 F.2d 1210 (3d Cir. 1980), the Board found that Re-spondent discharged these employees because they engaged in protectedconcerted activity.s In view of our adoption of the Administrative Law Judge's findingthat Air Parcel Delivery Service, Inc., is an alter ego of Exhibitors Deliv-ery Service, we find it unnecessary to decide whether it is a successorcorporation.262 NLRB No. 73ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Robert G. Shearer d/b/a George C. Shearer Ex-hibitors Delivery Service and/or Air Parcel Deliv-ery Service, Inc., Monroeville and Coraopolis,Pennsylvania, its officers, agents, successors, andassigns, shall pay the following employees the sumsof net backpay shown opposite their names, togeth-er with interest as provided in Florida Steel Corpo-ration, 231 NLRB 651 (1977),4less any tax with-holding required by law:James GrassingerJohn SmayAlbert AltmanKenneth Wagner$11,111.15873.0125,309.9520,334.614 See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).Member Jenkins would compute interest on backpay in the manner setforth in his partial dissent in Olympic Medical Corporation, 250 NLRB 146(1980).DECISIONSTATEMENT OF THE CASETHOMAS A. RICCl, Administrative Law Judge: This isa backpay proceeding in which a hearing was held onOctober 26 and November 9, 1981, in Pittsburgh, Penn-sylvania. In 1979 the National Labor Relations Boardissued a decision finding that the Respondent had unlaw-fully discharged three employees-James Grassinger,John Smay, and Albert Altman-and ordered reinstate-ment plus reimbursement and backpay for any loss ofearnings suffered by them in consequence of the unfairlabor practices committed. The Board also ordered rein-statement and reimbursement of "any other employeeterminated on April 24, 1978, as part of the layoffproved ...to have been unlawful."' The record in thisproceeding shows directly, and without dispute by theRespondent, that a fourth employee, Kenneth Wagner,was also discharged that day in circumstances preciselyin keeping with the total picture of illegal conduct of1978 by the Respondent. The backpay issue therefore in-volves four discriminatees.In the course of the original proceeding a questionarose whether a company called Air Parcel DeliveryService, Inc., herein called Air Parcel, became at thetime of the events and remains today an alter ego of thenamed Respondent, here called Exhibitors, so as to beequally liable to comply with the total remedial orderissued by the Board. Because it did not believe that ques-tion to have been properly litigated at the initial unfairlabor practice hearing, the Board left that question forlater litigation. In this proceeding, as an integral part ofhis backpay specifications, the General Counsel reassertsI Robert G. Shearer d/b/a George C Shearer Exhibits Delivery Serviceand/or Air Parcel Delivery Service, Inc., 246 NLRB 416 (1979).622 GEORGE C. SHEARER EXHIBITORS DELIVERY SERVICEhis contention that Air Parcel always was, and still is analter ego of Exhibitors. Air Parcel denies that allegation.Briefs were filed by both parties after the close of thehearing.Alter EgoOn the question of whether one company and a suc-cessor are one and the same, I think the really determin-ing factors are whether both do the same kind of busi-ness and are owned and operated by the same people.See Crawford Door Sales Company, Inc. and Cordes DoorCompany, Inc., 226 NLRB 1144 (1976). If both these ele-ments remain the same, small changes in the day-to-dayrunning of the business mean nothing. If some customersare lost and others picked up, if an office is moved fromone address to another, if a different accountant or an-other bank is used, or even if some of the employees,previously hourly paid truckdrivers, buy their owntrucks and continue making the same deliveries for theboss as percentage haulers or owner-operators, the busi-ness is the same. These are normal things that happen inall businesses.Equally irrelevant is the fact that Air Parcel now has,numerically, more customers than did Exhibitors. As acourt said, such growth:...amounted essentially to evolutions, extentionsand developments merely, such as could character-istically be expected to occur in the particular busi-ness field and in the economic era involved, withouthaving so changed the nature of the enterprise andits job situations as to cause it to be outside thebounds of legitimate remedial area in respect to thediscriminatees. [N.L.R.B. v. Ozark Hardwood Com-pany, 282 F.2d 126 (8th Cir. 1960)1.And if the percentage monetary ownership interests ofthe various owners change, this too is something that hasnothing to do with the nature of the business or its man-agement and method of operation. Moreover, it is the de-velopments that took place at the time company 2 is es-tablished that carries the greater weight, not the devel-oping status of the new company in later years. MakahaValley, Inc., 241 NLRB 300 (1979). That is all this case isabout, and the continued sameness of both business andmanagement could not be clearer.For months before the discharge of the four peoplehere involved, Exhibitors, company 1, was owned byRobert Shearer and operated directly by his son George,as manager and supervisor. When the employees, early in1978, overtly attempted to establish the Union as theirbargaining agent, there was talk of turning them intoowner-operators, sort of going into business for them-selves. Either because they refused to do so or could notafford it, the four drivers were fired. Right then andthere, Air Parcel, company 2, was formed, owned half,and half was owned by father and son, with George con-tinuing right on as manager and supervisor. An integralpart of the asserted affirmative defense of discharge forjust cause, at the time, was that the major customer, aswell as economic necessity, made necessary the Employ-er's switch from hourly paid drivers to owner-operators,and that that is why the men were fired and the newcompany was formed. But the Board with finality-itsdecision enforced by the Third Circuit Court of Ap-peals-rejected that defense, discrediting the Shearerswho testified in the earlier proceeding. If the shift ofsome employees from hourly rate to percentage paymentcould not serve as an excuse for discharging people, topermit that same change in method of operations to letthe now continuing employer off the hook would make amockery of this entire case.The business of both these companies is best describedas hauling freight by truck. Customers' property is takenby truck from points of origin and trucked to air freightterminals, where it is flown away. In turn, arrivingfreight is picked up at the air terminal and driven to thecustomers' locations. For some time prior to March orApril 1978, the work was done by Exhibitors, all withdrivers who used the Respondent's own trucks. Begin-ning with the time these four men were discharged, thesame work has continued partly with company-ownedtrucks driven by hourly paid drivers, and partly withowner-operators who are paid both for their personaleffort and for the use of their trucks.In support of his argument that the two businesses arenot the same, at this hearing George Shearer kept repeat-ing that Air Parcel is more a broker, a freight forwarder,than a freight hauler in the ordinary cartage business.That it has always been and still is a straight hauler hecould not deny, for it had from the start, and still has,several trucks of its own and some hourly paid drivers.2What he meant by the word "brokerage" is that AirParcel arranges business between the shippers and theowner-operators; i.e., acts as broker for its own owner-operator employees by finding business for them to do.The statement can be made of any trucking companywhich uses owner-operators or percentage haulers, but itdoes not of itself remove such drivers from the class ofstraight employees. Air Parcel even today pays the re-quired workmen's compensation insurance for these driv-ers. Indeed, there is no evidence, nor is it claimed, thatthey are anything but regular employees, as were theirpredecessors with Exhibitors.Still clearer proof that the nature of the business hasnot changed significantly is the fact that Air Parcel start-ed by directly servicing a company called BurlingtonNorthern Air Freight, whose volume of work constitut-ed 50 percent of all the business Exhibitors was doing.Indeed, for some time after Air Parcel started function-ing, this one customer constituted the totality of its busi-ness. Air Parcel also began quite quickly to service inlike fashion two other customers previously served byExhibitors. This was done for 6 months, with both com-panies integrated. During April, May, and June onecheck after another was paid out of the Air Parcel ac-count to the father personally, in large amounts.There are a number of further related facts which di-rectly support the alter ego reality. The incorporatingpapers of Air Parcel, dated March 28, 1978, showRobert Shearer as president and his son as secretary,2 From the Respondent's brief: "Thirty percent of the business of AirParcel comes from the actual pickup and delivery of ar freight."623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach with 50 percent of the stock. This was before themen were fired. The Board's finding in its Decision andOrder which underlies this backpay proceeding says lit-erally that Exhibitors "terminated its air freight business...transferring ...assets, accounts and goodwill tothe newly extant corporation ...for the purpose offrustrating the results of the election." In the face of thisfinding, the very assertion now by the Respondent thatAir Parcel never had anything to do with the one inwhich its present owner personally committed the majorunfair labor practices is no more than an attempt toavoid the essence of the whole case.Air Parcel started doing business, and remained forover a year, at the same location where Exhibitors func-tioned, a place variously referred to as McLaughlin RunRoad, and/or Moon Clinton Road. For a while bothcompanies used the same telephone number. On thisquestion of whether the two companies operated out ofthe same place, George Shearer's credibility suffers verybadly, as it did at the unfair labor practice hearing. Todetach Exhibitors from Air Parcel, at one point he saidhis father had no place of business at all but operated outof his home. The witness even said his father, who hadsix or seven trucks, had them all parked in his back yard!In further detail he added his father's business was car-ried on "in a little corner of the kitchen and on thedining room table." But Shearer then admitted thatbefore creation of Air Parcel, as manager of Exhibitors,he worked at and out of Clinton Road, where Exhibitorshad a secretary who took care of phone calls. His at-tempt to explain this away as a courtesy from a customerwho gratuitously loaned the place to Exhibitors all thattime must fail, for there is an exhibit showing he person-ally leased the place in the beginning of February 1978, 2months before Air Parcel was even conceived. And fi-nally, the election among Exhibitors' approximately 10employees was held at the Clinton Road location. Icannot rely on anything George Shearer said at thishearing.There are many other detailed facts supporting thealter ego reality, but it is unnecessary to list them all. Afinal one will suffice. Exhibitors was operating in partunder a certain Pennsylvania Utility Commission (PUC)certificate of transportation rights. In 1977 it filed aformal application to establish such rights more formally.On March 27, 1978, the father, George Shearer, ap-peared at an administrative hearing on the application.Exhibitors' brief, in that proceeding, dated May 20, 1978,lists the Company's address as McLaughlin Run Road.Having lost in the administrative hearing, the father ap-pealed the ruling by document dated August 15, 1978.At this hearing his son, George, admitted that as of thatdate, 6 months after Air Parcel was formed, that compa-ny was itself operating, and transporting freight, underthe right claimed under that same disputed PUC license.Later, in 1981, Exhibitors nominally sold the now-estab-lished PUC right to Air Parcel. There could be no clear-er proof than this that the two companies were com-pletely integrated and acting as a single company.I find that Exhibitors and Air Parcel were at all timesalter egos, and that therefore under the Board's remedialorder, both are directly liable for the backpay and rein-statement directed by the Board.BackpayKenneth Wagner was a regular truckdriver for Exhibi-tors from 1976 to April 21, 1978, when, with a dischargeletter signed and handed to him by George Shearer, hewas fired. The very letter ties this discharge-change-over from hourly paid drivers to owner-operators-tothe simultaneous discharge of the three other men hereinvolved. That the asserted reason was the same, andthat Wagner was in fact then removed from the payroll,was not disputed by the Respondent at this hearing. Ifind Wagner is to be covered by the remedial orderissued by the Board in 1979, and that he is properlylisted on the backpay specifications served on the Re-spondent.George Shearer testified that 2 weeks after he dis-charged Wagner he offered him a job as owner-operatorand that the driver refused the offer. In plain contradic-tion, Wagner, recalled later in rebuttal, denied he wasever offered any kind of a job after his dismissal. I credithim against Shearer. The latter's testimony, in its totality,was constantly shifting, conclusionary, evasive, and in-consistent with unquestionable facts. Indeed, he wasclearly discredited in this entire case with respect to hisearlier testimony in the unfair labor practice hearing, andhis demeanor at this hearing served only to further lessenhis credibility.Backpay FormulaWith the Respondent having changed its method ofpayment to a majority of its drivers-by paying a sub-stantial number of them a percentage of the freight fare,there was no certain way of knowing how much the dis-charged hourly paid men would have earned during thebackpay period had they not been dismissed. The factthat one or two regular hourly drivers always continuedto work was not sufficient reason to look only at howmuch those particular men earned later, for the use ofowner-operators created a confusing and unpredictablework assignment picture. In the special circumstances,the gross backpay formula underlying the specificationsissued by the General Counsel is the average of thehours worked per week by the discriminatee for the 6-month period prior to the unfair labor practices, adjustedfor overtime and any other hours paid, multiplied by thehourly rate of pay, and adjusted for those changes whichreasonably could have been expected to have occurredduring the backpay period in the absence of the discrimi-nation. Such a formula has long been accepted as reason-able in Board proceedings of this kind. Am-Del-Co., Inc.,234 NLRB 1040 (1978). The formula of necessity in-volves an element of uncertainty, and cannot be said ab-solutely to reflect the status quo there would have beenhad the Respondent not committed the unfair labor prac-tices. But then, it was the unfair labor practices them-selves which created the resultant uncertainty.The Board has long held that "resolution of suchdoubtful and uncertain facts must be resolved in favor ofthe wronged party rather than the Respondent, the624 GEORGE C. SHEARER EXHIBITORS DELIVERY SERVICEwrongdoer responsible for the existence of the uncertain-ty." American Medical Insurance Company, Inc., 235NLRB 1417 (1978); United Aircraft Corporation, 204NLRB 1068 (1973).Actually the Respondent did not dispute the correct-ness and appropriateness of this formula. The 6-monthperiod of actual employment, that immediately precedingthe April 24, 1978, discharges, spanned the months ofNovember through April. Other than a single questionon cross-examination addressed to the Board's compli-ance officer, Clyde Graham, as to whether he had no-ticed that "twenty five percent of each year's overtimetook place during November to December of each year,"to which the witness responded "no," no evidence ofany kind was offered to raise any doubt as to the accura-cy of any of the figures appearing in the specifications aswritten and served on the Respondent. Indeed, there isnot a single denial as to the reliability of any of the nu-merical facts set out-and this includes gross backpay inthe formula period based on wage rates, number of hoursworked by each man during the 6-month formula period,overtime adjustments, holiday pay, wage rate paid attime of termination, and raises given to hourly paid driv-ers during the subsequent backpay period.The General Counsel amended the specifications intwo details at the hearing, both involving discriminateeWagner. His interim earnings for the third quarter of1981 were increased from $1,200 to $1,819.30. Thischange reduced his backpay for the quarter to S2,041.70.Wagner's interim earnings for the fourth quarter of 1981were also increased, from S800 to $1,083.95, with theresult that his net backpay for that period became zero.As to two of the employees it was conceded by theGeneral Counsel that their total backpay period endedwith finality. These are Grassinger, who was rehired bythe Respondent in July 1978, and Albert Altman, whoon May 31, 1980, "Removed himself from the labormarket." With respect to Smay and Wagner, they havenot as yet been offered reinstatement; their backpayperiod is therefore still running.With the Respondent having offered no evidence,indeed not even claiming that there is any inaccuracy inthe specifications as served upon it, there appears noreason for reinstating them in detail in this Decision.They are precisely part of the record as formal exhibitsnow in the files.In conclusion, I find that as of this date the Respond-ent, meaning both Shearer Exhibitors Delivery Serviceand Air Parcel Delivery Service, Inc., must pay the fol-lowing amounts to the discriminatees, plus the usual in-terest:James GrassingerJohn SmayAlbert AltmanKenneth WagnerS11,111.15873.0125,309.9520,334.61625